Citation Nr: 0516212	
Decision Date: 06/15/05    Archive Date: 06/27/05	

DOCKET NO.  04-06 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to education benefits under the Veterans 
Educational Assistance Program (Chapter 32) from September 
2001.  


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The record contains a DD Form 214 showing that the veteran 
entered active duty in September 1983 and was separated in 
January 1996 to accept a commission or warrant in the Army.  
He reported in April 2003 that he was still on active duty.  
He reported in June 2004 that he was still on active duty 
with a projected retirement date of March 1, 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDING OF FACT

In May 2003 the veteran filed a claim for Chapter 32 benefits 
for training beginning September 24, 2001 and ending on April 
16, 2002.  


CONCLUSION OF LAW

The criteria for entitlement to a retroactive award of 
Veterans Educational Assistance Program (Chapter 32) benefits 
from September 2001 have not been met.  38 C.F.R. § 21.4131 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On May 8, 2003, VA received the veteran's application for 
Chapter 32 benefits based on training he had already received 
that started in September 2001.  In August 2003, the school 
certified that he had been enrolled from September 24, 2001 
to April 16, 2002.

A May 2003 VA letter to the veteran included a certificate of 
eligibility for Chapter 32 benefits and informed him that he 
was entitled to education benefits under the Veterans 
Educational Assistance Program (Chapter 32) until January 11, 
2006, apparently based on the DD 214 submitted with his May 
2003 application.  

The regulatory provisions applicable to Chapter 32 benefits 
(Post-Vietnam Era Veterans' Education Assistance) are found 
at 38 C.F.R. Part 21, subpart G (38 C.F.R. § 21.5001 et 
seq.).  Section 21.5130 provides that sections 21.4131 
(except paragraph (d)), 21.4135, 21.4138 (except paragraph 
(b)), and 21.4146 apply to Chapter 32 benefits.

Section 21.4131 (2004) provides that VA will determine the 
commencing date of an award or increased award of educational 
assistance under this section.  When more than one paragraph 
in this section applies, VA will award educational assistance 
using the latest of the applicable commencing dates.  

Under 38 C.F.R. § 21.4131(a), when an eligible veteran or 
servicemember enters or reenters into training (including a 
reentrance following a change of program or educational 
institution), the commencing date of his or her award of 
educational assistance will be determined as follows: 

(1) If the award is the first award of educational assistance 
for the program of education the veteran or servicemember is 
pursuing, the commencing date of the award of educational 
assistance is the latest of: (i) The date the educational 
institution certifies under paragraph (b) or (c) of this 
section; (ii) One year before the date of claim as determined 
by §21.1029(b); (iii) The effective date of the approval of 
the course, or one year before the date VA receives the 
approval notice, whichever is later; or 

(2) If the award is the second or subsequent award of 
educational assistance for the program of education the 
veteran or servicemember is pursuing, the effective date of 
the award of educational assistance is the later of- (i) The 
date the educational institution certifies under paragraph 
(b) or (c) of this section; or (ii) The effective date of the 
approval of the course, or one year before the date VA 
receives the approval notice, whichever is later. 

In this case, the veteran submitted his claim for Chapter 32 
benefits in May 2003.  He claimed benefits for education or 
training that began September 2001.  The earliest date that 
the veteran's first award under Chapter 32 could be made is 
one year prior to the date of his application.  
Unfortunately, the entire period of his enrollment - from 
September 24, 2001 to April 16, 2002 - is more than one year 
before May 8, 2003, the date on which VA received his claim 
for Chapter 32 benefits.  Consequently, he cannot be paid 
Chapter 32 benefits for this period.  His claim, in May 2003, 
for an award effective September 2001, must be denied as a 
matter of law.  There is no legal basis upon which to find 
that the veteran is entitled to an award of Chapter 32 
benefits more than one year prior to the date that he filed 
his claim.  Since the law and not the evidence is dispositive 
with respect to this issue, the appeal with respect to the 
issue of whether the veteran is entitled to education 
benefits under the Veterans Educational Assistance Program 
(Chapter 32) from September 2001 is terminated due to absence 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The veteran has argued that he was mis-informed by a VA 
employee at the school in 2001 and, hence did not file a 
claim then.  Unfortunately, 38 C.F.R. § 21.1032(a) - which 
applies to Chapter 32 benefits pursuant to 38 C.F.R. 
§ 21.5030(c)(4) - provides that VA's failure to give a 
claimant or potential claimant any form or information 
concerning the right to file a claim or to furnish notice of 
the time limit for the filing of a claim will not extend the 
time periods allowed for these actions.  Consequently, the 
mis-information he received does not provide a basis upon 
which to grant the benefits sought.

Veterans Claims Assistance Act

Although the statement of the case provided a citation of 
38 C.F.R. § 21.7131, applicable to Chapter 30 benefits, the 
substance of the law provided to the veteran indicating that 
an award could not be made prior to one year before the date 
of claim is correct.  Therefore, the Board concludes that the 
veteran was provided with controlling substantive law 
relating to the issue on appeal.  Where the law is 
determinative of the issue on appeal, there is no further 
evidence to be developed.  Accordingly, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5107 et seq. 
(West 2002), which governs the development of evidence for VA 
claims and appeal is not applicable to this issue, and no 
further action is necessary for compliance with the VCAA.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (because the 
law, and not the evidence, is dispositive of the claim, the 
VCAA is not applicable).  


ORDER

The veteran is not entitled to education benefits under the 
Veterans Educational Assistance Program (Chapter 32) from 
September 2001 to April 2002 based on a claim filed in May 
2003, and the appeal is denied.  




	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


